Order granting motion of respondent for an order framing a certain issue of fact as to the alleged cancellation of the contract between the parties, dated January 25, 1935, and directing trial of said issue, and holding petitioner’s motion to confirm award of arbitration, and cross-motion of said respondent to vacate said award, in abeyance pending determination of said issue, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.